DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 9, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al. (US Patent Application Pub. No.: US 2005/0105991 A1) in view of Hendershot, Jr. (US Patent No.: 5652493) and Moura et al. (US Patent No.: 7834618).
 drive (through components 502 and 532, see figures 17, 18, 19); where the drive includes at least one rotor (reference numeral 542, also see annotated figure of Hofmeister et al. below) disposed in an isolated environment (see figure 18); at least one stator (reference numeral 540, also see annotated figure of Hofmeister et al. below) having salient pole structures each defining a salient pole with corresponding coil units (reference numeral 522) coiled around the respective salient pole structure and disposed outside the isolated environment (see figure 18) where the at least one salient pole of the at least one stator (reference numeral 540) and the at least one salient pole of the rotor (reference numeral 542) form a closed magnetic flux circuit between the at least one rotor and the at least one stator (see figure 18, also see annotated figure of Hofmeister et al. below); at least one seal partition (reference numeral 520, also see annotated figure of Hofmeister et al. below) configured to isolate the isolated environment (see figure 18); and at least one sensor including a sensor member (reference numeral 528) connected to the housing (sensor member attached to the partition 520 which is attached to the housing 530, see figure 18, also see annotated figure of Hofmeister et al. below); an encoder disc (reference numeral 526) which constitutes at least one sensor track connected to the at least one rotor (reference numeral 542, see figure 18, also see annotated figure of Hofmeister et al. below); where the at least one seal partition (reference numeral 520) is disposed between and separates the sensor member (reference numeral 528) and the at least one sensor 

    PNG
    media_image1.png
    490
    862
    media_image1.png
    Greyscale

Hendershot, Jr. discloses a switched reluctance motor (see the Abstract), i.e. a variable reluctance drive, the rotor having salient poles of magnetic permeable material (reference numeral 6, see figures 1A, 1B, and also see column 5, lines 47-49), and Moura et al. disclose a magnetic sensor member (reference numeral 2130, figure 17, and also column 12, lines 45-49) with the at least one sensor track (reference numeral 2120, figure 17) being disposed in the isolated environment (see figure 17) and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the variable reluctance drive and magnetic permeable material as disclosed by Hendershot, Jr. for the rotor and also the magnetic sensor member with the at least one sensor track being disposed in the isolated environment and the magnetic sensor member being disposed outside the isolated environment as disclosed by Moura et al. for the sensor member and sensor track of Hofmeister et al. for predictably providing desirable detection of the positioning of the components for the device.  
For claim 2, Hofmeister et al. in view of Hendershot, Jr. and Moura et al. disclose the claimed invention except for at least a portion of the at least one seal partition being integral to the magnetic sensor member.  Moura et al. further disclose the seal partition (reference numeral 2140, figure 17) being integral to the magnetic sensor member (reference numeral 2130, see figure 17), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal partition integral to the magnetic sensor member as disclosed by Moura et al. for the seal partition of Hofmeister et al. in view of Hendershot, Jr. and Moura et al. for predictably providing desirable detection of the positioning of the components for the device.  
For claim 13, Hofmeister et al. in view of Hendershot, Jr. and Moura et al. disclose the claimed invention except for the at least one sensor interfacing substantially directly with the at least one sensor track through the at least one seal .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al. in view of Hendershot, Jr. and Moura et al. as applied to claim 1 above, and further in view of Sato (US Patent Application Pub. No.: US 2008/0019816 A1) and Lott et al. (US Patent Application Pub. No.: US 2008/0290762 A1).
For claim 9, Hofmeister et al. in view of Hendershot, Jr. and Moura et al. disclose the claimed invention except for the at least one sensor track including a first track having a first pitch and at least a second track having a respective pitch that is different than at least the first pitch, and the at least one sensor including a first sensor corresponding to the first track and at least a second sensor corresponding to a respective one of the at least second track.  Sato discloses multiple sensor members (reference numerals 7a-7d, see figure 2), i.e. a first sensor and at least a second sensor, and Lott et al. disclose magnetic tracks (reference numeral 56) which have different radial dimensions (see paragraph [0018] and figure 1), and when these .  

Allowable Subject Matter
Claims 14-18 allowed.
Claims 3, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8, 11, and 12 are also objected to for their dependency upon aforementioned claims 3 and 10.

The following is a statement of reasons for the indication of allowable subject matter:  While prior art references disclose some of the invention as explained above in .

Response to Arguments
Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive. In response to applicant’s assertion that the reference of Hendershot, Jr. discloses a continuously-rotating type radial gap SR motor and therefore would not be capable of positioning accuracy required, a person of ordinary skill would still be able to control a device such as a “continuously-rotating type radial gap SR motor” so that required positioning can be achieved, and therefore can still be applied to robotic transport arms.  In response to Hendershot, Jr. disclosing two sets of axially spaced stators and rotors which would increase the volume of the sealed environment of .  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834